Citation Nr: 1642705	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to August 1975, with additional periods of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 1988 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability and denied service connection for a right knee disability.  In August 1989, an RO hearing was held; a transcript is in the record.  

In December 2014, a Veterans Law Judge other than the undersigned denied service connection for a right knee disability on a direct basis and remanded the matter of entitlement to service connection on a secondary basis.  The case is now before the undersigned.

The December 2014 Board remand referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to a total disability rating based on individual employability (TDIU).  As there is no indication that the AOJ has acted on the referral, the issue is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  Specifically, where the remand orders of the Board are not fully complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The December 2014 remand instructed the AOJ to arrange for a VA examination to evaluate the Veteran's right knee disability and to instruct the examiner to opine whether such disability was caused or aggravated by the Veteran's service-connected left knee disability, with all opinions supported by adequate rationale.   

On February 2015 VA knee and lower leg conditions examination, the examiner diagnosed bilateral knee joint osteoarthritis and degenerative arthritis.  After reviewing the Veteran's service and postservice treatment records, the examiner opined that it is less likely that the Veteran's right knee disability was caused or aggravated by his left knee disability because the right knee disability pre-dated the left and has always been more severe than the left, and because the "left sided findings are unlikely to have caused significant gait disturbance as the [V]eteran still favors the right knee heavily."  

In August 2016 written argument, the Veteran's representative challenged the adequacy of the opinion on two bases.  First, to the extent the examiner noted tha the Veteran's right knee "has always been more severe than the left," the examiner failed to offer an explanation as to "the import of this information."  Second, the examiner failed to offer any discussion as to whether any level of gait disturbance could have aggravated the Veteran's right knee disability.  The Board agrees.

The Board further notes that, while the February 2015 VA examiner reviewed the October 1988 VA examination and noted the Veteran's complaint of his left knee frequently giving out, he did not address the report of a July 1988 fall onto the Veteran's right knee due to left leg weakness, resulting in stitches to his right knee and effusion removal for the left knee.  In view of the foregoing, a medical opinion from an orthopedist is in order.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure an addendum medical opinion  from an orthopedist regarding whether the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  (If another examination is deemed necessary, such should be arranged.)  The examiner must review the entire record, and then provide an opinion that responds to the following:

Is it at least as likely as not (defined as a 50% or greater probability) that the Veteran's right knee disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected left knee disability? [The examiner should note (comment on) the November 1988 VA examination report, and specifically the report of a July 1988 fall on the Veteran's right knee due to left leg weakneses, resulting in stitches in the right knee and effusion removal for the left knee.]

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as appropriate.

2.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

	(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



